DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12-22, 24 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record either alone or in combination does not explicitly teach the method according to claim 12 further comprising:
“wherein the production unit for producing the liquid comprises an insulated storage used to store the liquid, the liquid having a boiling point at the pressure inside the insulated storage of below 50 C; and 
drawing off a gas formed in the insulated storage; and 
drawing off the cooled water from the first tower, and cooling or at least partially condensing, using the cooled water, at least one portion of the gas formed in the insulated storage in order to form a first fluid of the cooled or at least partially condensed at least one portion of the gas; and 
optionally, condensing the first fluid if the first fluid is not completely condensed; and 
sending the first fluid back to the insulated storage in liquid form.”
The following is an examiner’s statement of reasons for allowance:  Similar to claim 12, the prior art of record, discussed above, does not teach, either alone or in combination:  the integrated unit according to claim 22 “wherein the production unit comprises… a reheating gas line in fluid communication with a head space of the insulated storage that is configured to draw off a reheated gas resulting from a reheating of the liquid product within the at least one insulated storage, wherein the line for drawing off the cooled water from the first mass and heat exchange tower is configured to send the cooled water to a heat exchanger connected to the reheating gas line, the heat exchanger being fluidly connected to the at least one insulated storage in order to send the reheating gas, after cooling in the heat exchanger, back to the at least one insulated storage”.

The closest prior art of record is discussed below.

Cognard et al. (US 2014/0208798) teaches an integrated method (operation of Fig. 1) for separating air (using the “ASU”) by cryogenic distillation (Air separation units operate at cryogenic temperatures) and for cooling a gas (exhaust gas 9) from a production unit (combustion unit B which produces power) wherein: 
i. separating air in the air separation unit, which comprises at least one cryogenic distillation unit (integral with the ASU) for producing an oxygen-enriched gas (stream 5) and a nitrogen-enriched gas (stream 17); 
ii. sending the oxygen-enriched gas from the ASU to the production unit for (intended use) producing a liquid (combustion units can be used to produce power which can be used to produce liquid in a distillation system by powering compressors); and 
iii. sending nitrogen-enriched gas from the ASU to the bottom of a first tower (“lower level” of “a water cooling tower”; paragraph 0016, “a line for sending at least one portion of the nitrogen-enriched gas stream to a lower level of the tower”) for exchange of mass and heat by direct contact (paragraph 0061, “This unit comprises a cooling tower 33 wherein the water 31 comes into direct contact with nitrogen 17 coming from the apparatus for separating air ASU”), and sending water to the top (“the top” of the water tower; paragraph 0016, “sending water to the top of the tower”) of the first tower, the temperature of the water entering the tower being greater (water temperature is greater since it is cooled by the nitrogen; paragraph 0023, “water is cooled in a water cooling tower that operates by direct contact with the nitrogen-enriched gas stream”) than that at which the nitrogen- enriched gas enters the first tower, 



    PNG
    media_image1.png
    462
    766
    media_image1.png
    Greyscale

Figure 1:  Fig. 1 of Cognard.

The cooled water taught by Cognard is used for cooling within the air separation unit (ASU; see paragraph 0064) and/or provide cooling to cooling unit R, by way of stream 15, for cooling exhaust (stream 9) leaving production unit B.  The prior art of record does not teach liquefying or partly liquefying the exhaust and recycling/sending the cooled exhaust back to the production unit.  Applicant’s invention is directed at storing a liquid produced in the production unit as well as reliquefying any evaporated liquid leaving the storage unit using the cooled water, and then sending the reliquefied liquid back to the storage unit.  

Shin et al. (US 2018/0170503) teaches an insulated storage (Fig. 4, T) which stores LNG and uses water to cool (in HX 132) boil off gas (from L3) from the insulated storage, after it is compressed, where the boil off gas can eventually make its way back to the insulated storage by way of lines L3.  Shin fails to teach being integrated with an air separation unit or using oxygen for production of liquid.  In general, Shin is directed at, what is known in the art, which is low boiling point liquids which are stored and experience boil off due to heat infiltration.  In order to minimize loss of the low boiling point liquid, the boil off is recondensed using refrigeration techniques not taught by Cognard.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763